DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a first high frequency power applying unit” and “a second high frequency power applying unit” of claim 1, Applicants’ Specification describes “a first high frequency power supply 124” (page 14, last paragraph) “a second high frequency power supply 127” (page 16, last paragraph). These are shown as RF power in Fig. 1. The examiner suggest that Applicants change the claim to “a first (or second) high frequency power supply”.
The “a plasma generating unit” of claim 1, this is further structurally described in claim 8 that includes “a dielectric window, a power supply unit that supplies high frequency power, a magnetic field generating unit”, Applicants’ Specification describes “a microwave power supply 106” which appear to be a different high power than the first 
The “a magnetic field generating unit” of claim 8, this is considered “magnetic field generating coil 107” according to Applicants’ Specification (page 12, 2nd paragraph). The examiner suggests Applicants may amend this to “a magnetic field generating coil”. 
The “a control unit”, this is considered as Applicants’ Specification a hardware that is capable of storing program (page 17, 1st complete paragraph).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ” a mounting table …, a susceptor ring …, and an insulation ring … and has a thin film electrode formed on an upper surface and a part of a surface facing the outer the susceptor ring has a thin film electrode formed on an upper surface and a part of a surface therefore …”

The “the tungsten film of the thin film electrode is formed by spraying tungsten onto a surface of the insulation ring” of claim 4 and “an alumina film that covers the surface of the thin film electrode is formed by spraying alumina to cover a portion of the insulation ring where the tungsten film is formed” are product by process claim. See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thin film electrode”, it is not clear what the thickness of the film has to be to be regarded as “thin film”.

Claim 1 will be examined as relatively to other components of the apparatus.

Dependent claims 2-8 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sriraman et al. (US 20170018411, hereafter ‘411), in view of ARAMAKI et al. (US 20160351404, from IDS, hereafter ‘404).

Claim 1: the plasma processing system 100 (Figs. 1A-B, [0062], the claimed “A plasma processing device, comprising”):
 the chamber 101 can operate at reduced-pressure conditions within a pressure range extending from about 1 milliTorr (mT) to about 100 mT ([0064], last sentence, the claimed “a vacuum container”);
 The system 100 includes a chamber 101 that includes a ESC 103, and a dielectric window 107 … The ESC 103 is defined to support a substrate 105 during plasma processing operations ([0062], 3rd and 6th sentences, the claimed “a mounting table that includes an electrode base material where a sample subject to processing is mounted inside the vacuum container”, note electrode 104, discussed below, is considered part of the electrode base material), 
An edge ring assembly 200 is at least partially positioned over the annular shelf 134 defined by the annular step 132 (Fig. 2A, [0074], last sentence), FIG. 2B-1 illustrates a magnified cross-sectional view of the edge ring assembly 200, in accordance with implementations of the disclosure. In some implementations, the edge ring assembly 200 includes an edge ring 210 having a top surface 214, as well as a dielectric ring 211 that is positioned below the edge ring 210. A portion 212 is further positioned below the dielectric ring 211. The annular electrode 202 is positioned between the edge ring 210 and the dielectric ring 211 ([0082]), the various portions of the edge ring assembly 200 can be composed of materials such as quartz, SiC, etc 
The ESC 103 includes one or more bias electrodes 104 (bias electrode 104 hereafter) connected to receive radiofrequency (RF) power from a bias RF power supply 111 ([0062], 3rd last sentence, the claimed “a first high frequency power applying unit  that applies a first high frequency power to the electrode base material of the mounting table”); 
the edge ring assembly 200 includes an annular electrode 202 that receives power from an RF source/generator 204 ([0075], the claimed “a second high frequency power applying unit that applies a second high frequency power to the thin film electrode formed on the insulation ring”);
 The system 100 includes a chamber 101 that includes a ESC 103, and a dielectric window 107 ([0062], 3rd sentence), The RF power passing through the TCP coil 109 induces an electromagnetic current in the chamber 101, which acts on the process gas to generate the plasma 129 ([0066], 2nd sentence, a portion of the claimed “a plasma generating unit that generates plasma on an upper portion of the mounting table inside the vacuum container”); 


Fig. 2B-1 of ‘411 does not teach the other limitations of:
Claim 1: (1A) (has a thin film electrode formed on an upper surface) and a part of a surface facing the outer periphery of the electrode base material,
	(1B) a plasma generating unit (that generates plasma on an upper portion of the mounting table inside the vacuum container);
Claim 8: wherein the plasma generating unit includes: (a dielectric window that is provided on an upper portion of the vacuum container and opposite to the mounting table and is formed of a dielectric material); a power supply unit that supplies high frequency power from the upper portion of the vacuum container to an inside of the vacuum container via the dielectric window; and a magnetic field generating unit that is provided outside the vacuum container and generates a magnetic field inside the vacuum container.

	In Fig. 2B-1 of ‘411, the annular electrode 202 is sandwiched between the edge ring 210 and the dielectric ring 211 such that the vertical surface of the dielectric ring 211 that enclose the annular electrode 202 is facing away from the ESC 103.

    PNG
    media_image1.png
    567
    708
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Insulating
susceptor 
ring)][AltContent: arrow][AltContent: textbox (Thin film 
electrode
also on 
a surface 
facing the 
electrode 
base 103 )]	‘411 further teaches that FIG. 2D illustrates a cross-section of an edge ring assembly and ESC, in accordance with implementations of the disclosure. In the illustrated implementation, the edge ring assembly 200 includes an edge ring 210, and a dielectric ring 211. Positioned between the edge ring 210 and dielectric ring 211 is an annular electrode 202 that extends from the inner diameter of the edge ring 210 ([0093]). 







In re Dailey, 357 F.2nd 669, 149 USPQ 1966.

‘404 is analogous art in the field of PLASMA PROCESSING APPARATUS (title), including A conductor ring 132, which is arranged to surround the wafer 109 or the wafer placement surface of the dielectric film of the upper surface of the base material 131 and is made of metal, is arranged inside the susceptor 113 according to the present embodiment, and is electrically connected with a high-frequency power source 127 (Fig. 1, [0051]). ’404 teaches that An electric field generating power source 106 such as a magnetron which oscillates and forms an electric field of microwave is arranged in an end portion of the prismatic tube portion, and the electric field oscillated and formed in the electric field generating power source 106 is propagated through the waveguide tube 105, enters a cylindrical space for oscillation which is connected to a lower side of a lower end portion of the cylindrical tube portion, and is set to a predetermined mode of the electric field, and then, transmits through the dielectric window 103 and is supplied into the processing chamber 104 (2nd half of [0039]), a magnetic field generating coil 107, which is a solenoidal coil for formation of the magnetic field to be supplied into the processing chamber 104, is arranged to surround an upper side and sides of the processing chamber 104 on an outer peripheral side of the processing chamber 104 of the vacuum container 101 ([0040], 2nd sentence), although the example of the plasma 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the inductively coupled plasma of ‘411 to microwave ECR as shown in Fig. 1 of ‘404 (the limitations of 1B and 8), for its suitability with predictable results as taught by ‘404. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	‘411 also teaches the limitations of:
Claim 2: the edge ring 210, as part of edge ring assembly made of quartz or SiC, is in direct contact with the annular electrode 202, is the claimed “wherein a surface of the thin film electrode is covered with a dielectric film”.
	Claim 7: The ESC 103 has an annular step 132 that defines an annular shelf 134. The height of the annular shelf 134 is lower than the height of the top surface 130 of the ESC 103. An edge ring assembly 200 is at least partially positioned over the annular shelf 134 defined by the annular step 132 ([0074], the claimed “wherein the mounting table has a stepped shape in which a peripheral portion is recessed with respect to a central portion, and the insulation ring is covered by the susceptor ring in a .
Claims 6, and alternatively claims 1-2 and 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over ‘411 and ‘404, as being applied to claim 1 rejection above, further in view of Drewery (US 20030019582, hereafter ‘582).
‘411’s annular electrode 202 has a rectangular cross section. The combination of ‘411 and ‘404 does not teach the limitations of:
Claim 6: wherein in portions where the thin film electrode of the insulation ring is formed, a portion where an upper surface of the insulation ring intersects the surface facing the outer periphery of the electrode base material is connected by a rounded surface.

‘582 is analogous art in the field of Electrostatic Control Of Deposition Of, And Etching By, Ionized Materials In Semiconductor Processing (title), plasma processing (abstract). ’582 teaches that the ring 60 may be relied upon to communicate a bias potential from the support or chuck 13 and the ring 60, in which case the ring 60 should have an electrically conductive outer region. Such a region may be in the form of a thin dielectric coating 63, preferably one having a high dielectric constant. RF power may be supplied to the ring 60 by coupling from the chuck 13 (Fig. 3, [0034], 2nd-4th sentences, Fig. 3 shows the RF biased conductor 60 having rounded surfaces at both the inner 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the annular electrode 202 of ‘411 into the shape of the conductor ring 60, as taught by ‘582, for the purpose of control of ions at the edge region of a wafer during ionized deposition and etching, as taught by ‘582 ([0006]) and/or for its suitability with predictable results as taught by ‘404. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
	In case Applicants argue that “a part of a surface facing the outer periphery of the electrode base material” of claim 1 should be an inner surface, and the edge ring 210 of ‘411 is not “a dielectric film”, ‘582 clearly teaches that the RF biased conductor 60 includes inner surface that faces the outer periphery of the electrode base material and thin dielectric coating 63.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘411 and ‘404 (optionally with ‘582), as being applied to claim 2 rejection above, further in view of Gomm (US 20180350649, hereafter ‘649).
‘411 teaches that the various portions of the edge ring assembly 200 can be composed of materials such as quartz, SiC, etc ([0083], last sentence) and is silent on the material of the annular electrode 202. 

‘411 does not teach the limitations of:
Claim 3: (3A) wherein the thin film electrode is formed of a tungsten film, and (3B) the dielectric film is formed of alumina.
Claim 5: wherein an alumina film that covers the surface of the thin film electrode is formed by spraying alumina to cover a portion of the insulation ring where the tungsten film is formed.

	‘404 teaches that a conductor film 153′ made of metal may be arranged inside the insulator ring 153 configured using ceramics such as quartz, alumina, and yttria ([0073]), a dielectric film which is a film made of a material including a dielectric formed by thermal spraying ([0041], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the edge ring portions from quartz to alumina made by thermal spraying, as taught by ‘404 (the limitations of 3A and 5, note thermal spraying is a product by process claim), for its suitability as insulator with predictable results as taught by ‘404. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘649 is analogous art in the field of ELECTROSTATIC CHUCK FOR USE IN SEMICONDUCTOR PROCESSING (title), in plasma-enhanced chemical vapor depositions processing apparatuses ([0001]). ’649 teaches that the platen can be made of aluminum nitride and the electrodes can be made of tungsten ([0006]), The pedestal 300 is preferably a unitary body of sintered ceramic material such as aluminum oxide (alumina) ([0034], 2nd sentence). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted tungsten as the electrode 202 of ‘411, for its suitability for plasma operation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	The limitation of claim 4 is a product by process claim, is also well-known in the art. 
Claim 4: wherein the tungsten film of the thin film electrode is formed by spraying tungsten onto a surface of the insulation ring.
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘411, ‘404, 649 (optionally with ‘582), as being applied to claim 3 rejection above, further in view of Maeda et al. (US 20100326957, hereafter ‘957).


‘957 is analogous art in the field of PLASMA PROCESSING APPARATUS (title), An electrostatic adsorption layer, an electrode layer, and an insulating layer are provided in a lower portion of a focus ring disposed in an outer periphery of a substrate stage (abstract). ’957 teaches that the electrode layer 52 is formed by flame spraying tungsten onto the upper portion of the first insulating layer 62 (Fig. 2, [0060]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted spraying as the method of forming tungsten as the electrode 202 of ‘411, for its suitability for plasma operation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5942039 is cited for “The conductor element 100 is electrically connected to electrode 65a it is electrically biased with respect to process electrode 65b” (Figs. 1-3, col. 5, lines 41-43, note the rounded surface of the conductor element 100). US 20140178604 is cited for “the edges of the ground electrodes and the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716